Citation Nr: 0107672	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-12 620	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a skin disorder, 
including chloracne, due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart









INTRODUCTION

The veteran served on active military duty from June 1964 to 
June 1988.  

This appeal arises from an August 1993 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to service 
connection for chloracne due to exposure to Agent Orange.  

Further review of the claims folder indicates that, in the 
notice of disagreement which was received at the RO in 
October 1993, the veteran appeared to raise the issues of 
entitlement to service connection for a kidney disorder and a 
rectal disorder manifested by bloody stools.  Additionally, 
in a statement received at the RO in April 1996, the veteran 
appeared to raise the issues of entitlement to service 
connection for a cardiovascular disorder manifested by an 
enlarged heart and for residuals of a stroke.  The claims of 
entitlement to service connection for a kidney disorder, a 
rectal disorder manifested by bloody stools, a cardiovascular 
disorder manifested by an enlarged heart, and residuals of a 
stroke are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.  

Moreover, in a statement dated in May 1998, the veteran 
raised the issues of entitlement to service connection for 
sexual dysfunction, including impotence, due to 
service-connected disability(ies) and for diabetes mellitus, 
due to service-connected disability(ies).  Also, in a 
statement dated in December 1998, the veteran raised the 
issue of entitlement to service connection for peripheral 
neuropathy on a direct basis and as secondary to in-service 
exposure to Agent Orange.  In a letter dated in January 1999, 
the RO asked the veteran to submit additional evidence in 
support of these claims.  In the same month, the veteran 
responded that all of the conditions addressed in the RO's 
letter "have been diagnosed by VA physicians[,] and 
appropriate medications [have been] prescribed."  
Thereafter, in a letter dated in September 1999, the RO 
informed the veteran that his claims for service connection 
for sexual dysfunction, including impotence, due to 
service-connected disability(ies); diabetes mellitus, due to 
service-connected disability(ies); and peripheral neuropathy 
on a direct basis and as secondary to in-service exposure to 
Agent Orange were denied due to his failure to respond to the 
agency's request for relevant medical evidence.  

Subsequently, however, the veteran submitted medical records 
pertinent to these three service connection claims.  The 
issues of entitlement to service connection for sexual 
dysfunction, including impotence, due to service-connected 
disability(ies); diabetes mellitus, due to service-connected 
disability(ies); and peripheral neuropathy on a direct basis 
and as secondary to in-service exposure to Agent Orange are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for action deemed appropriate, 
including readjudication.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In March 1996, the Board remanded the veteran's claim for 
service connection for a skin disorder, including chloracne, 
due to exposure to Agent Orange for additional evidentiary 
development.  Upon review of the claims folder, the Board 
found that various dermatological diagnoses had been made, 
including chloracne, probable chloracne, folliculitis, 
seborrheic dermatitis, and cherry hemangioma.  Additionally, 
one VA examiner had stated that the veteran's folliculitis 
"could be" due to Agent Orange exposure.  Consequently, the 
Board determined that a remand was necessary to accord the 
veteran a pertinent VA examination to resolve the conflicting 
diagnoses.  

Specifically, in the March 1996 remand, the Board asked that 
the veteran be accorded a VA dermatological examination to 
determine the nature of any present skin disorders.  In 
addition, the Board requested that the examiner who conducted 
the examination render an opinion concerning the etiology of 
all skin disorders found on evaluation, including whether 
they may be proximately due to, or the result of, in-service 
exposure to Agent Orange or whether they may be otherwise 
attributable to the veteran's active military duty.  The 
Board also asked that the examiner render an opinion as to 
whether the folliculitis diagnosed in July 1993 was caused by 
in-service exposure to Agent Orange or may be otherwise 
attributable to the veteran's active military duty.  

Pursuant to the Board's March 1996 remand, the veteran was 
accorded a VA skin (other than scars) examination in April 
1996.  According to the report of this evaluation, the 
evaluation demonstrated evidence of cherry hemangiomas on the 
veteran's trunk and mild reticulated hyperpigmentation on his 
right neck.  However, no evidence of folliculitis or acne was 
shown on examination.  

In a July 1996 addendum, the examiner who conducted this 
evaluation explained that the folliculitis that the veteran 
developed in 1993 was not related to Agent Orange exposure 
and has, in any event, resolved.  Significantly, however, the 
examiner did not express an opinion as to whether the cherry 
hemangiomas found on the veteran's trunk and the mild 
reticulated hyperpigmentation shown on his right neck were 
related to, or caused by, in-service exposure to Agent Orange 
or were otherwise related to his active military duty.  On 
remand, therefore, the Board believes that the veteran should 
be accorded another VA dermatological examination to 
determine the nature and etiology of any skin disorder that 
he may have.  

Further review of the claims folder indicates that, by a 
March 1997 rating action, the RO denied, in pertinent part, 
the issues of entitlement to service connection for diabetes 
mellitus (on a direct basis) and entitlement to a disability 
evaluation greater than 10 percent for the veteran's 
service-connected sinusitis.  In a letter dated in the 
following month, the RO notified the veteran of the decision.  

Thereafter, in a statement received at the RO in September 
1997, the veteran discussed his sinus and diabetes mellitus 
conditions.  The Board construes this statement as a valid 
notice of disagreement with the RO's March 1997 denial of 
service connection for diabetes mellitus on a direct basis 
and denial of a disability rating greater than 10 percent for 
the veteran's service-connected sinusitis.  

Significantly, the RO has not furnished the veteran with a 
statement of the case concerning the issues of entitlement to 
service connection for diabetes mellitus on a direct basis 
and entitlement to a disability rating greater than 
10 percent for his service-connected sinusitis.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2000).  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding recent 
dermatological treatment that he has 
received.  Copies of all available, 
previously unobtained records should be 
associated with the veteran's claims 
folder.  

2.  The RO should request the Eastgate VA 
Outpatient Clinic in Chattanooga, 
Tennessee as well as the Murfreesboro VA 
Medical Center to furnish copies of any 
additional records of treatment that the 
veteran has recently received at those 
medical facilities.  

3.  The veteran should be afforded a VA 
dermatological examination to determine of 
the nature, severity, and etiology of any 
skin disorder(s) that he may have.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All testing deemed necessary 
should be completed.  

The examiner should obtain from the 
veteran a detailed history of 
dermatological complaints, including 
frequency and severity of symptoms.  
Following the examination and a review of 
the claims folder (including any 
additional records received pursuant to 
paragraphs 1 and 2 of this Remand as well 
as the service medical records contained 
in the file), the examiner is requested to 
express an opinion regarding the etiology 
of any skin disorder(s) found on 
examination.  Specifically, the examiner 
should express an opinion as to whether it 
is at least as likely as not that any skin 
disorder(s) shown on current evaluation is 
related to, or caused by, in-service 
exposure to Agent Orange.  If the skin 
disorder(s) found on examination are 
determined not to be associated in any way 
to in-service exposure to Agent Orange, 
the examiner should then express an 
opinion as to whether any such disability 
is in any way related to the in-service 
episodes of dermatological treatment.  
Complete rationale for all opinions 
expressed should be included in the 
examination report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a skin disorder, including chloracne, 
due to exposure to Agent Orange.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

6.  With regard to the issues of 
entitlement to service connection for 
diabetes mellitus on a direct basis and 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
sinusitis, the RO should undertake any 
additional development deemed necessary.  
If the claims remain denied and the 
veteran has not withdrawn his notice of 
disagreement, the RO should furnish the 
veteran and his representative with a 
statement of the case regarding these 
issues and inform them of the requirements 
necessary to perfect an appeal.  38 C.F.R. 
§ 19.26 (2000).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on these issues, the RO 
should then prepare the claims for return 
to the Board for further appellate review.  
The RO is informed that these issues are 
not before the Board until timely 
perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




